Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 1 of 101




                                      UNITED STATES DISTRICT COURT
                                        IN THE SOUTHERN DISTRICT
                                             MIAMI DIVISION


   STILLWATER INSURANCE COMPANY,

                         Plaintiff,

   v.

   DONALD JACOBS, ARMAND D. TOUBOUL
   and DANIELLE N. TOUBOUL,

                     Defendants.
   ___________________________________________/

                       COMPLAINT FOR DECLARATORY JUDGMENT

          This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201 seeking a

   declaration that there was no coverage under the applicable policy for the referenced claim, and

   as grounds STILLWATER INSURANCE COMPANY (“Stillwater”) states:

                              Summary of The Nature Of The Action

          On or about May 31, 2018, Defendant, Donald Jacobs, (hereinafter referred to as

   “Jacobs”) filed suit in Miami-Dade County Circuit Court for damages and injunctive relief

   against the Co-Defendants, Armand D. Touboul and Danielle N. Touboul (hereinafter referred to

   collectively herein as “the Toubouls”) for Slander, Slander Per Se and Civil Conspiracy.

   Specifically, Jacobs alleges that while campaigning for re-election to serve on the Board of

   Directors for the Bellini Condominium where all defendants reside(d) at the time, the Toubouls

   disseminated false and malicious rumors about him to other residents with the intent to damage

   his campaign and reputation. The consequences of their alleged actions, resulted in Jacobs losing

   his campaign for re-election as well as damage to the reputations of Jacobs and his family.
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 2 of 101




   Stillwater issued a policy of homeowners’ insurance to the Toubouls which included coverage

   for personal injuries, as well as certain exclusions. Stillwater was placed on notice of the

   aforementioned lawsuit by the Toubouls and provided a defense to its insureds under a

   Reservation of Rights; however, it remains in doubt as to its rights, duties and obligations under

   the contract of insurance and seeks the Court’s guidance and ruling.

                                       Parties, Jurisdiction and Venue

          1.      Stillwater, a Foreign Profit Corporation, is incorporated in and a citizen of

   California with its principal place of business located in Santa Barbara, California.

          2.      The Defendant, Donald Jacobs, is an individual and resident/citizen of Florida.

   His address is: His address is: 10225 Collins Avenue, #502 and #504, Miami Beach, Florida

   33154-1402.

          3.      The Defendant, Armand D. Touboul, is an individual and resident/citizen of

   Florida. His address is: 10225 Collins Avenue, #702, Miami Beach, Florida 33154-1402.

          4.      The Defendant, Danielle N. Touboul, is an individual and resident/citizen of

   Florida. Her address is: 10225 Collins Avenue, #702, Miami Beach, Florida 33154-1402.

          5.      Stillwater issued a policy of insurance to the Toubouls, number CP4012655, (the

   “Policy”), a complete copy of which is attached hereto as Exhibit 1.

          6.      Jacobs seeks monetary damages in excess of $75,000.00.

          7.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 in that it

   is an action between citizens of different states in which the amount in controversy exceeds the

   jurisdictional requirement.
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 3 of 101




          8.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because, inter alia,

   the Defendants reside in this District and the alleged tortious conduct occurred in this District.

   Moreover, all anticipated witnesses reside within this District as well.

                                                  Background

          9.      Stillwater issued the policy for homeowners/property insurance (Exhibit 1) with

   an effective date of March 10, 2017 to March 10, 2018. The policy included the following

   provision:

          PERSONAL INJURY COVERAGE – FLORIDA:

          SECTION II – LIABILITY COVERAGES

          A. Coverage E – Personal Liability


          If a claim is made or a suit is brought against an “insured” for damages because of
          “bodily injury” or “property damage” caused by an “occurrence” to which this
          coverage applies, we will:

          1. Pay up to our limit of liability for the damages for which an “insured” is legally
          liable. Damages include prejudgment interest awarded against an “insured”; and

          2. Provide a defense at our expense by counsel of our choice, even if the suit is
          groundless, false or fraudulent. We may investigate and settle any claim or suit
          that we decide is appropriate. Our duty to settle or defend ends when our limit of
          liability for the “occurrence” has been exhausted by payment of a judgment or
          settlement.

          (Please see Policy at Page 14 of 21; HO 00 06 05 11).


          10.     The EXCLUSIONS portion of the Policy provides that:

          E.     Coverage E – Personal Liability And Coverage F – Medical Payments to
          Others

                  Coverage E and F do not apply to the following:


                  1. Expected Or Intended Injury
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 4 of 101




        “Bodily injury” or “property damage” which is expected or intended by an
        “insured” even if the resulting “bodily injury” or “property damage”;

               a. Is of a different kind, quality or degree than initially expected or
        intended; or

                 b. Is sustained by a different person, entity, real or personal property, than
        initially expected or intended.

                 (Please see Policy at Page 16 of 21; HO 00 06 05 11).

        11.      The Personal Injury Endorsement to the policy further provides:

                 DEFINITIONS

                 The following definition is added:

                 “Personal Injury” means injury arising out of one or more of the
                 following offenses, but only if the offense was committed during the
                 policy period:

                 4. Oral or written publication, in any manner, of material that slanders
                 or libels a person or organization or disparages a person’s or
                 organization’s goods, products or services;

                 SECTION I – LIABILITY COVERAGES

              A. Coverage E – Personal Liability

                 The following is added to Coverage E – Personal Liability:
                 Personal Injury Coverage




                 …we will:

              1. Pay up to our limit of liability for the damages for which an “insured”
                 is legally liable…

              2. Provide a defense at our expense…

                 Section II – EXCLUSIONS
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 5 of 101




                   This insurance does not apply to:

                1. “Personal injury:

                a. Caused by or at the direction of an “Insured” with the knowledge that
                   the act would violate the rights of another and would inflict “personal
                   injury”;

                b. Arising out of oral or written publication of material, if done by or at
                   the direction of an “Insured” with knowledge of its falsity; (emphasis
                   added)


          (Please see Personal Injury Endorsement to Policy at Page 1 of 3; HO 23 83 05
          13).


          12.      All three Defendants were, at all times material, and are residents of Bellini

   Condominium in Bal Harbour, Miami-Dade County.

          13.      In addition to being residents, the Defendants were members of the Bellini

   Condominium Association which exists to serve and represent the residents of Bellini

   Condominium.

          14.      A Board of Directors governs the association. The members of the board are

   elected annually by the members of the association.

          15.      Danielle Touboul served as President of the Bellini Condominium association in

   2017; campaigned for the position again in 2018 and won re-election.

          16.      Jacobs served as Treasurer of the Bellini Condominium in 2017; he campaigned

   to win re-election for the position in 2018.

          17.      Jacobs started his campaign (for the 2018 position) in late 2017 and was

   ultimately not re-elected.
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 6 of 101




          18.     On or about May 31, 2018 Jacobs filed a three count Complaint against the

   Toubouls in Miami-Dade Circuit Court alleging Slander, Slander Per Se, Civil Conspiracy and

   seeking Injunctive Relief. See Exhibit 2 attached hereto.

          19.     Jacobs alleged he lost the re-election and was otherwise damaged by the Toubouls

   knowingly and maliciously disseminating false statements to residents of the condominium;

   specifically that he was anti-Semitic and had said there were “too many Jews” at Bellini

   Condominium.

          20.     Count I of the Complaint “Slander and Slander Per Se” states as follows:

           a.      Paragraph 24 - “Defendants (the Toubouls) made these statements with
   the full knowledge that these statements and accusations are false, and with malicious
   intent to cause Mr. Jacobs grievous harm to try to force him to cease his participation in
   the affairs of Bellini Condominium and Board of Directors.”
           b.      Paragraph 25 - “The false statements made about Mr. Jacobs were
   intended to bring Mr. Jacobs into ill repute and destroy confidence in his integrity.”
           c.      Paragraph 27 – “Defendants made these false statements maliciously and
   oppressively, with actual malice, ill will, and intent to defame and injure Mr. Jacobs. The
   slanderous statements were calculated to inflict injury on Mr. Jacobs, to destroy his
   standing in the Bellini Condominium community and to force him to acquiesce to the
   demands of the Defendants. Thus, these slanderous statements constitute unconscionable
   and unjustifiable conduct.” (emphasis added)

          21.     On or about July 18, 2018, following notice of the aforementioned lawsuit, the

   Toubouls requested Stillwater defend and indemnify them pursuant to the policy.

          22.     In correspondence dated July 27, 2018, Stillwater advised the Toubouls that its,

   Stillwater’s, duties and obligations toward them under the policy were in doubt as it relates the

   claims alleged in the state court Complaint; specifically that the conduct alleged appeared to fall

   under the Exclusion Section of the Personal Injury Endorsement. See letter attached as Exhibit

   3.
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 7 of 101




          23.     The correspondence further advised that Stillwater was providing the Toubouls

   with a defense under a Reservation of Rights.

          24.     Litigation and discovery continues to take place in the state court action;

   Stillwater has and continues to advance a defense to the Toubouls despite the allegations and

   discovery to date which appears to support the contention that the Toubouls knowingly and

   intentionally engaged in this campaign to harm Jacobs’ campaign and reputation.

                                        Claim for Declaratory Relief

          25.     Stillwater seeks a determination that it is under no duty to advance defense costs

   on behalf of the Toubouls in the Jacobs v. Touboul state court action because their alleged

   conduct falls within the Personal Injury exclusion outlined herein where the Toubouls knowingly

   spreading false defamatory statements to the detriment of Jacobs.

          26.     Furthermore, Stillwater seeks a determination that no coverage for this

   claim/lawsuit similarly exists and it is not required or obligated to indemnify the Toubouls per

   the Personal Injury exclusion and remainder of the policy.

          WHEREFORE, Stillwater, respectfully requests that the Court enter judgment in its favor

   and against the Defendants herein, award it its costs and any other relief deemed just and

   appropriate.

                                   CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
   Service of Summons this 20th day of October 2020 to the following:

   at:

                                               SCHAROME R. WOLFE, P.A.
                                               d/b/a MY LEGAL WOLFE
                                               7380 Sand Lake Rd. Suite 500
                                               Orlando, FL 32819
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 8 of 101




                                     (407) 363-7085 / (407) 250-8496 Fax
                                     Pleadings@MyLegalWolfe.com



                                     BY:   /s/ Scharome Wolfe
                                           SCHAROME WOLFE, ESQ.
                                           Florida Bar No. 0672947
                                           JESSICA YOUNG-POLSTEIN, ESQ.
                                           Florida Bar No. 51730
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 9 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 10 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 11 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 12 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 13 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 14 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 15 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 16 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 17 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 18 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 19 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 20 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 21 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 22 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 23 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 24 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 25 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 26 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 27 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 28 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 29 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 30 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 31 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 32 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 33 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 34 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 35 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 36 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 37 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 38 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 39 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 40 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 41 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 42 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 43 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 44 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 45 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 46 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 47 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 48 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 49 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 50 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 51 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 52 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 53 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 54 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 55 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 56 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 57 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 58 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 59 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 60 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 61 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 62 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 63 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 64 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 65 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 66 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 67 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 68 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 69 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 70 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 71 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 72 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 73 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 74 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 75 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 76 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 77 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 78 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 79 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 80 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 81 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 82 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 83 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 84 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 85 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 86 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 87 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 88 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 89 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 90 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 91 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 92 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 93 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 94 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 95 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 96 of 101
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 97 of 101
                                                                 Stillwater Property & Casualty Ins. Co.
                                                                                                PO Box 45126
                                                                                 Jacksonville, FL 32232-5126
                                                    Toll Free: (800) 220-1351 x 8419 - Phone: (402) 599-8419
                                                                                         Fax: (800) 491-7683
                                                                    Dane.Spurgeon@StillwaterInsurance.com
                                                                                              Stillwater.com



   July 27, 2018



    ARMAND TOUBOUL                                                           Certified & Regular Mail
    DANIELLE N TOUBOUL                                                               Also via email to:
                                                                          Armand atouboul@otdsa.com
    10225 COLLINS AVE, #702
    MIAMI BEACH, FL 33154-1402


   RE:    Insured:             Armand Touboul and Danielle N Touboul
          Date of Loss:        11/14/2017
          Policy No.:          CP4012655
          Case #:              2018-018313-CA-01
          Plaintiff:           Donald Jacobs

   Dear Mr. & Mrs. Touboul:

   Please allow this correspondence to serve as a response to your loss notice of July 18,
   2018 with which you requested that Stillwater Property and Casualty Insurance Company
   (“Stillwater”) defend and indemnify Armand and Danielle Touboul in the action brought
   against you both by Donald Jacobs.

   For the reasons set forth below, Stillwater will accept the tender of the defense of Armand
   and Danielle Touboul in this action with a reservation of rights.

                                             FACTS

   Armand Touboul and Danielle N Touboul have a policy of homeowners insurance through
   Stillwater Insurance Company with effective dates of March 10, 2017 to March 10, 2018.

   The Complaint states facts and allegations over 35 paragraphs. According to the
   Complaint, In 2017 Ms. Danielle M. Touboul was re-elected to serve as the President of
   the condo association. Also, in 2017, the Plaintiff, Mr. Jacobs, was elected to serve as the
   Treasurer. In November 2017, Mr. Jacobs began to campaign for re-election to the Board
   of Directors to continue serving as the Treasurer. Thereafter, Mr. Jacobs was advised by
   residents of the condominium that Armand Touboul was saying that Mr. Jacobs was an
   "anti-Semitic" and that Mr. Jacobs stated there were "too many Jews" in the
   condominiums.

   Regarding the possible damages caused, the Complaint alleges that “The statements
   were intended to slander and impugn Mr. Jacobs' reputation in order to torpedo his
   candidacy for the Board of Directors, and ultimately prevent him from participating in the
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 98 of 101
   Armand Touboul
   Danielle N Touboul
   July 27, 2018
   Page 2


   management of Bellini Condominium." Additionally, the Complaint alleges, “Mr. Jacobs'
   reputation and standing in the Bellini Condominium community has been damaged,
   especially among Bellini Condominium's Jewish residents. Defendants' slanderous
   statements were intended to inflict substantial and irreparable harm on Mr. Jacobs'
   reputation."


                                RELEVANT POLICY PROVISIONS

   The policy in question which has effective dates of March 10, 2017 to March 10, 2018,
   names both Armand Touboul and Danielle N Touboul as insureds.

   The policy provides for liability coverage as follows:

           If a claim is made or a suit is brought against an “insured” for damages
           because of “bodily injury” or “property damage” caused by an “occurrence”
           to which this coverage applies, we will:

           1. Pay up to our limit of liability for the damages for which an “insured” is
              legally liable. Damages include prejudgment interest awarded against
              an “insured”; and

           2. Provide a defense at our expense by counsel of our choice, even if the
              suit is groundless, false or fraudulent. We may investigate and settle
              any claim or suit that we decide is appropriate. Our duty to settle or
              defend ends when our limit of liability for the “occurrence” has been
              exhausted by payment of a judgment or settlement.

   (Please see Policy at Page 14 of 21; HO 00 06 05 11).

   The EXCLUSIONS portion of the Policy provides that:

           Coverage E and F do not apply to the following:

           1. Expected Or Intended Injury

              “Bodily injury” or “property damage” which is expected or intended by an
              “insured” even if the resulting “bodily injury” or “property damage”;

              a. Is of a different kind, quality or degree than initially expected or
                 intended; or

              b. Is sustained by a different person, entity, real or personal property,
                 than initially expected or intended.
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 99 of 101
   Armand Touboul
   Danielle N Touboul
   July 27, 2018
   Page 3


   (Please see Policy at Page 15 of 19).

   Furthermore, the Policy contains a Personal Injury Endorsement which adds the
   following to the above-referenced Liability Section of the Policy:

   Personal Injury Coverage

           If a claim is made or suit is brought against an “insured” for damages
           resulting from an offense, defined under “personal injury”, to which this
           coverage applies, we will;

           1. Pay up to our limit of liability for the damages for which an “insured” is
              legally liable. Damages include prejudgment interest awarded against
              an “insured”; and

           2. Provide a defense at our expense by counsel of our choice, even if the
              suit is groundless, false or fraudulent. We may investigate and settle a
              claim or suit that we decide is appropriate. Our duty to settle or defend
              ends when our limit of liability for the offense has been exhausted by
              payment of a judgment or settlement.

   The Endorsement defines personal injury as follows:

           “Personal injury” means injury arising out of one or more of the
           following offenses; but only if the offense was committed during the
           policy period:…

       4. Oral or written publication, in any manner, of material that slanders
          or libels a person or organization or disparages a person’s or
          organization’s goods, products or services; or

       5. Oral or written publication, in any manner, of material that violates a
          person's right of privacy

   The Personal Injury Endorsement also contains an Exclusion Section which provides that:

           Insurance does not apply to:

           1. “Personal injury”;

              a. Caused by or at the direction of an “insured” with the knowledge
                 that the act would violate the rights of another and would inflict
                 “personal injury”;
              b. Arising out of oral or written publication of material, if done by or at
                 the direction of an “insured” with knowledge of its falsity;
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 100 of 101
    Armand Touboul
    Danielle N Touboul
    July 27, 2018
    Page 4


               c. Arising out of oral or written publication of material whose first
                  publication took place before the beginning of the policy period; …
               g. Arising out of or in connection with a “business” conducted from an
                  “insured location” or engaged in by an “insured”, whether or not the
                  “business” is owned or operated by an “insured” or employs an
                  “insured”. This exclusion applies but is not limited to an act or
                  omission, regardless of its nature or circumstance, involving a
                  service or duty rendered, promised, owed or implied to be provided
                  because of the nature of the “business”.

    (Please see Personal Injury Endorsement to Policy at Page 1 of 3, HO 24 83 05 13).

    The DEFINITIONS Section of the main Policy defines the following relevant terms as
    follows:

            “Business” means:

            a. A trade, profession or occupation engaged in on a full-time, part-time or
               occasional basis: or

            b. Any other activity engaged in for money or other compensation…

                                             ANALYSIS

    As stated above, the main allegation against Armand Touboul is for slander related to
    comments he allegedly made about Donald Jacobs. There is some question as to the
    context under which these statements were made. Furthermore, Armand Touboul denies
    that any statements actually made concerning Donald Jacobs were false or malicious. If
    it is found that Armand Touboul made the statements alleged by the Plaintiff in the
    Complaint and that Armand Touboul made these statements with knowledge of their
    falsity and/or in connection with a business and/or that he did so with the knowledge that
    the act would violate the rights of Donald Jacobs and would inflict “personal injury”, then
    the exclusion(s) will apply.

                                    RESERVATION OF RIGHTS

    Based upon the foregoing Policy provisions and upon Florida law, Stillwater will accept
    the tender of defense of Armand Touboul and Danielle N Touboul against this lawsuit,
    although under a reservation of rights. Specifically, Stillwater is reserving its right to: (1)
    withdraw from Armand Touboul’s and Danielle N Touboul’s defense at a later time if
    circumstances warrant; (2) deny contribution to any settlement or judgment; (3) seek
    reimbursement of any sums which Stillwater may pay in defense, settlement or
    satisfaction of judgment; and (4) file a declaratory relief action in order to obtain a judicial
    determination of its rights and obligations under the subject policy.
Case 1:20-cv-24316-KMW Document 1 Entered on FLSD Docket 10/20/2020 Page 101 of 101
    Armand Touboul
    Danielle N Touboul
    July 27, 2018
    Page 5


    Please be aware this letter sets forth Stillwater’s position based on the facts as presently
    understood by Stillwater. Stillwater expressly reserves the right to supplement this letter
    at any future point should new and/or different facts be brought to Stillwater’s attention.
    By this letter, Stillwater does not intend to waive any coverage defenses which it may
    have.

    As you know, Stillwater has retained the law firm of Cooney Trybus Kwavnick Peets to
    defend Armand Touboul and Danielle N Touboul against Donald Jacob’s complaint.
    Cooney Trybus Kwavnick Peets has been retained for the sole purpose of defending
    Armand Touboul and Danielle N Touboul in the pending litigation and will not have any
    involvement in coverage issues. They may be reached at 1600 W. Commercial Blvd.,
    Suite 200 | Fort Lauderdale, FL 33309. Their phone number is 954.568.6669.

    If you have any question, please contact me at the telephone number or e-mail address
    cited above.

    Sincerely,



    Dane Spurgeon
    Litigation Specialist
    Omaha Claims Office
    Stillwater Property & Casualty Ins. Co.


    CC:     Nathaniel Touboul at nathaniel.touboul@gmail.com


            Bruce Trybus at btrybus@ctkplaw.com
